DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 07/28/2020, have been considered.

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings filed on 11/19/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 21-25 and 27-28 include text, figures, and numerals that are substantially pixelated and are otherwise not unclear.  For example, the graphs of FIGS. 27-28 are nearly unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Allowable Subject Matter
Claims 1-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 23, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, the application of at least one voltage to at least one electrically conductive surface generates an electric field giving rise to an electrostatic pressure acting on at least one surface of an object, thereby generating an electrostatic pressure force on the at least one surface, and the electrostatic pressure force is characterized by a net resulting electrostatic pressure force acting on the object.  Therefore, claim 1, as well as claim 23, and dependent claims 2-3 and 19 are allowable over the prior art of record.
The primary reason for the allowance of claim 4, as well as claim 21, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, the application of at least one voltage to at least one electrically conductive surface generates an electric field giving rise to an electrostatic pressure acting on at least one surface of an object, thereby generating an electrostatic pressure force on the at least one surface, and the electrostatic pressure force is characterized by a net resulting electrostatic pressure force acting on the object.  Therefore, claim 

It is noted that the closest prior art, U.S. Patent Publication 2002/0012221 A1, to Campbell, discloses applying at least one voltage is applied to said at least one electrically conductive surface of an object, where application of the at least one voltage to the at least one electrically conductive surface generates an electric field giving rise to a pressure acting on at least one surface of the object, thereby generating a force on said at least one surface. 
Canada Patent Publication: CA 2 133 685 C, to Ryhanen, discloses an electrostatic force which is generated by means of potential differences applied to electrodes surrounding an element and the element itself. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864